Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 11-2478

                             UNITED STATES,

                                Appellee,

                                     v.

                     JAMES RAYMOND WALKER, JR.,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]



                                  Before

                 Torruella, Boudin and Thompson,
                         Circuit Judges.



     James Raymond Walker, Jr., on brief pro se.
     Margaret D. McGaughey, Assistant U.S. Attorney, and Thomas E.
Delahanty II, United States Attorney, on brief for appellee.



                           November 5, 2012
             Per Curiam. We have reviewed the record and the parties’

submissions, and we affirm.            The appellant, James Raymond Walker

(“Walker”), challenges the district court’s denial of his motion

under Fed. R. Crim. P. 36.             Rule 36 “applies to straightforward

clerical and technical errors; it is not meant to provide an

opening for litigation over the merits and is therefore ‘generally

inapplicable to judicial errors and omissions.’”             United States v.

Ranney, 298 F.3d 74, 81 (1st Cir. 2002) (quoting United States v.

Fahm,   13   F.3d   447,    454   n.    8   (1st   Cir.   1994)   (emphasis   in

original)).     Walker clearly is alleging a judicial error.            In his

brief, he challenges the sentencing court’s refusal to direct the

Bureau of Prisons to award him credit for time he spent serving a

state sentence for a probation violation.             He contends that after

this court vacated his original sentence (which did include such a

directive to the Bureau of Prisons) and remanded the matter for a

re-calculation of the guideline sentence range, the district court

did not have the authority to alter its original sentence in any

way other.     But this argument should have been made in a direct

appeal to this court following issuance of the amended Judgment in

2001. Having failed to follow that procedural route, Walker cannot

invoke Fed. R. Crim. P. 36 a full decade later to correct any

alleged error in the district court’s amended Judgment.

             Affirmed.     See 1st Cir. R. 27.0(c).




                                        -2-